Citation Nr: 1621996	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rate of payment in excess of 90 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) prior to January 29, 2015.

2.  Entitlement to a rate of payment in excess of 80 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) from January 29, 2015.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The appellant is the dependent daughter of a Veteran, and she has received a transfer of 18 months of his Chapter 33 educational benefits.

The Veteran was on active duty from July 1987 to February 1993, with additional periods of service in the Army National Guard. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that determined that the appellant was entitled to 90 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33.  The appellant appealed the payable rate that was assigned, and asserts that she is entitled to 100 percent.  

The Board notes that in October 2015, the Agency of Original Jurisdiction (AOJ) determined that the appellant was only entitled to 80 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33 as of January 29, 2015.

The claims were previously before the Board in April 2015 and February 2016.  The Board remanded the claims so that the Department of Defense (DoD) could be contacted regarding whether the Veteran's periods of service qualified towards the Post-9/11 GI Bill, and so that the Veteran's personnel records could be obtained.






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  According to the Department of Defense (DoD), the Veteran's qualifying periods of service towards the Chapter 33 (Post-9/11 GI Bill) education benefits are: December 7, 2003 to February 27, 2005 and April 16, 2008 to June 21, 2009.  The first period of service was one year, two months and 21 days.  The second period of service was one year, two months and six days.  Thus, the Veteran had a total of 28 months and 27 days toward the Chapter 33 (Post-9/11 GI Bill) education benefits.  

2.  According to the DoD, the Veteran's service from March 21, 2005 to September 30, 2005, from October 1, 2005 to February 23, 2006; and from May 15, 2010 to October 28, 2010 were not qualifying periods of service because the Veteran was Active Duty Operational Support (ADOS) under Title 32, and the Veteran's service was not for the purpose of organizing, administering, recruiting, instructing or training the National Guard, and the periods were not under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.


CONCLUSIONS OF LAW

1.  Prior to January 29, 2015, the criteria for a benefit level in excess of 90 percent for educational assistance benefits under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. §§ 21.9520, 21.9640 (2015).

2.  From January 29. 2015, the criteria for a benefit level in excess of 80 percent for educational assistance benefits under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. §§ 21.9520, 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  No further action is necessary under the VCAA because the law, not the evidence is dispositive in regard to this claim.  Nevertheless, the appellant was provided a letter in January 2013 that explained eligibility for Post-9/11 GI Bill benefits.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The appellant, through the Veteran's transfer of benefits, was initially awarded a 90 percent benefit level for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  She appealed this decision seeking the full 100 percent benefit level based on her and the Veteran's belief that he had served the qualifying amount of time.  In January 2015, the RO found that the appellant was entitled to 80 percent benefit level, and made this lowered percentage effective January 29, 2015 (the date of the notice to the appellant).

An individual is eligible for educational assistance under the provisions of the Post-9/11 GI Bill if, among other things, commencing on or after September 11, 2001, he or she serves an aggregate of at least 90 days on active duty in the Armed Forces (excluding entry level and skill training), and continues on active duty.  38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520(a)(1).

Under regulations issued in March 2009, implementing the original provisions of the Post-9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.9505; see also 38 U.S.C.A. § 101(22)(C) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A. 502 ); 38 C.F.R. § 3.6(c)(3) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").

In January 2011, pursuant to Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post-9/11 GI Bill eligibility to include certain full-time service in the National Guard, as follows: (1) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, or (2) in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C).  The amended definition was given effect as of August 1, 2009, as if included in the original enactment of the Post-9/11 GI Bill. Pub. L. No. 111-377, § 101(d) (effective dates).

The Board notes that educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  To be eligible for 100 percent of the benefit, an individual must have served an aggregate of 36 months (including service on active duty in entry level and skill training) of active duty service, or have been discharged for a service-connected disability after 30 days of continuous service. 
An individual who served at least 30 months, but less than 36 months (including service on active duty in entry level and skill training), is entitled to 90 percent of the benefit. 

An individual who served at least 24 total months, but less than 30 months (including service on active duty in entry level and skill training), is entitled to 80 percent of the benefit.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. §§ 21.9520, 21.9640.

The United States Court of Appeals for Veterans Claims has held that a service department's determinations as to an individual's service are binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In October 2012, the appellant was notified that she was entitled to receive 90 percent of the benefits payable under Post-9/11 GI Bill program based on the Veteran's qualifying service from: May 15, 2010 to October 28, 2010; April 16, 2008 to June 21, 2009; and December 7, 2003 to February 27, 2005.  This service totalled 1,048 days, which equates to 90 percent based on 38 C.F.R. §§ 21.9520, 21.9640.

The appellant appealed this determination, and noted that VA excluded the Veteran's time from March 21, 2005 to September 30, 2005.  She noted the Veteran was ordered for the purpose of FTNG Mobilization Augmentation, and the purpose of those orders was for the Veteran to continue his duties as Executive Officer and then Commander of the 1-244th AVN REG to "recover, reset and preset our UH60 aircraft and equipment from OIF II and prepare the unit for the follow-on deployment."  Additionally, the Veteran's time from October 1, 2005 to February 23, 2006 was excluded.  The appellant argued that this service was in support of Hurricane Katrina, "a federally ordered activation in response to the largest national diaster in U.S. history."  Therefore, the appellant argued the Veteran had the requisite number of days/months in service to warrant the 100 percent program benefit.

In an April 2013 Statement of the Case (SOC), the RO noted that the DoD had found the Veteran's qualifying dates of service as: December 7, 2003 to February 27, 2005; April 16, 2008 to June 21, 2009; and May 15, 2010 to October 28, 2010.  These dates resulted in qualifying service of at least 30 months but less than 36 months, and a benefit level of 90 percent.  The RO noted that the Veteran's service from March 21 to September 30, 2005 and from October 1, 2005 to February 23, 2006 were Active Duty for Special Work (ADSW) under Title 32 authority and did not qualify for the Post-9/11 GI Bill program.  The response from DoD that provided these dates and reasons to the RO are not contained in the record.  

In a June 2013 statement, the appellant noted that the Veteran's service from March to September 2005 was to "recover equipment and helicopters."  She further explained that this service included recovering helicopters and sending them to be reset and refurbished, as well as recovering equipment from boats in Texas.  She noted that his service from October 2005 to February 2006 was to help with Hurricane Katrina.  She noted that at that time she and the family had to move from New Orleans to Texas, and that the President declared it a national emergency and ordered the Veteran's unit to respond.  She noted that the VA's own document (likely referring to the SOC) noted that qualifying duty included responding to a national emergency.  She argued her father was responding to a national emergency and training the National Guard during his excluded service periods.  Lastly, she noted his service from May to October 2010 was to "prepare two of the units under his command in the Louisiana Army National Guard for deployment."

Following a Board remand for additional information and response from DoD about whether the Veteran's service dates qualified towards the GI Bill, the appellant was notified that her benefits percentage would be lowered to 80 percent.  The qualifying dates of service were changed, such that only the periods from April 16, 2008 to June 21, 2009 and December 7, 2003 to February 27, 2005 qualified.  These dates result in a combined 881 days, or just less than 29 months.

In August 2015, the Veteran provided a statement that his service from March to September 2005 was to recover, resent and present UH60 aircraft and equipment and to "train the unit and other units in LAARNG Aviation for follow-on deployments to both OIF and OEF and to augment other deploying units."  He argued that if he was in the Army Reserves this time would have qualified.  He additionally reiterated the argument that his service from October 2005 to February 2006 was in support of Hurricane Katrina, which was a "federally ordered activation in response to the largest natural disaster in U.S. history."  The Veteran noted that National Guard soldiers were being treated unfairly and inconsistently, and were denied benefits that Reserve-component soldiers would receive simply because they were called under Title 10 instead of Title 32.

The record contains the March 2005 duty orders, which indicate that the Veteran was called to ADSW under the authority of Title 32 USC 502(f), for the purpose of FTNG Mobilization Augmentee.  The record contains the October 2005 duty orders where the Veteran was called to ADSW for "Support of Hurricane Katrina Operations."

In October 2015, DoD responded to the Board's request to review the Veteran's service to determine qualifying dates.  The DoD determined that the Veteran's periods of service from March 21, 2005 to September 30, 2005; October 1, 2005 to February 23, 2006; and May 17, 2010 to October 28, 2010 did not qualify towards the Post-9/11 GI Bill program because the Veteran was Active Duty Operational Support (ADOS) under Title 32.  The DoD response included that the Veteran was personally called and explained why these dates of service did not qualify.

An October 2015 SSOC noted that the only Title 32 USC 502(f) mobilization/call up period that qualified for Post-9/11 GI Bill was Operation Noble Eagle from September 11, 2001 to May 31, 2002.  All other periods of ADSW, ADOS, Active Duty Training (ADT) and Active Duty Training School (ADTS) are not in response to a national emergency, and therefore cannot be considered for Post-9/11 GI Bill.

In January 2016, the Board again remanded the claim to ask that DoD review the Veteran's service to see if it met the exceptions under Pub. L. No. 111-377, and so that additional duty orders and personnel records could be added to the claims file.

The DD 214s from the Veteran's service from March 2005 to September 2005 and from October 2005 to February 2006 were noted to be ADSW.  The DD 214 for the period from May to October 2010 was not listed as ADSW, but simply as "active duty."  However, it was noted that he was called under Title 32 USC 502(f).

In February 2016, the DoD again responded that the Veteran's service periods from March to September 2005, October 2005 to February 2006, and May to October 2010 did not qualify because the Veteran was ADOS under Title 32.

Here, the appellant's claims turns on whether the Veteran's National Guard service meets the criteria of active duty for GI Bill purposes.  The appellant and the Veteran have made compelling arguments as to why the Veteran's service should qualify.  Specifically, they have addressed that his service in support of Hurricane Katrina was in response to a national emergency declared by the President.  However, as noted above, the United States Court of Appeals for Veterans Claims has held that a service department's determinations as to an individual's service are binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The Board requested that the DoD review the Veteran's service on several occasions.  In fact, on their most recent response, DoD noted they had responded to requests from VA for this case in February 2013, April 2013, June 2015, August 2015 and October 2015.  The Board notes the February 2013 response is missing from the claims file and the April 2013 response is an email that does not include a referred-to attachment.  However, the subsequent responses from DoD all conclude that the Veteran's three periods of service in contention do not qualify.  

Specifically, it was noted that the Veteran's service in the three periods of service on review were not full-time service under 38 U.S.C.A. § 3301 (1)(C) (i) because it was for a special work assignment and was not for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  Additionally, it was not full-time service under 38 U.S.C.A. § 3301 (1)(C) (ii) because, despite the fact that the Veteran's orders for each period indicated that their authority was "Title 32 USC 502 (F)," and despite the service in support of Hurricane Katrina seeming to meet the requirement on its face, none of the periods of ADSW were authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  The RO's SSOC, perhaps quoting one of the missing DoD responses, explained that singularly ADSW pursuant to Operation Noble Eagle met the criteria as service pursuant to "Title 32 USC 502 (F)."  As the Veteran's ADSW was not pursuant to Operation Noble Eagle, it was not authorized by the President or Secretary of Defense in response to a national emergency.  Accordingly, it does not qualify as active duty for Post-9/11 GI Bill purposes.

The Board is sympathetic to the appellant's claims and the Veteran's indication of unfair treatment of National Guard servicemen.  However, the Board is bound by the determinations of DoD, and DoD has found that the Veteran's qualifying periods of service result in a cumulative 28 months, 27 days.  As this is less than the 30 months required for a 90 percent benefit, the appellant's correct benefit amount is 80 percent.  The Board will not disturb the 90 percent that was initially provided.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a benefit level in excess of 90 percent for educational assistance benefits under provisions of the Post-9/11 GI Bill prior to January 29, 2015, is denied.

Entitlement to a benefit level in excess of 80 percent for educational assistance benefits under provisions of the Post-9/11 GI Bill from January 29, 2015, is denied 




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


